           Case 6:17-cr-00192-ADA Document 162 Filed 04/22/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT
                     COURT FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


UNITED STATES OF AMERICA                        §              6:17-CR-00192-rp
                                                §
                                                §
vs.                                             §
                                                §
                                                §
JOSH POWELL MAIER                               §              April 22, 2019



                              MOTION TO RELEASE CASH BOND

         Defendant Maier, by and through the undersigned counsel, respectfully requests the Court

enter an order to release Defendant’s Cash Bond as follows (1) the amount of $20,000.00 to satisfy

his Criminal Monetary Penalty; and (2) the remainder to Angela Dougan. In support of which,

Defendant states as follows:

      1. Defendant’s Wife, Angela Dougan, deposited $35,000.00 with the Court to secure a bond

         of $350,000.

      2. Defendant voluntarily pled guilty and voluntarily reported to prison on the appropriate date.

         Defendant complied with all conditions of the bond in this matter.

      3. Defendant is seeking the release of $20,000.00 to pay the fine assessed against him as set

         forth in Exhibit A. As such, Defendant requests that the amount be release directly to the

         Clerk, United States District Court, 800 Franklin Ave., Room 380, Waco, TX 76701, and




                                                    1
         Case 6:17-cr-00192-ADA Document 162 Filed 04/22/19 Page 2 of 2



       that such sum be designated to satisfy the criminal debt that has been transferred to the

       Financial Litigation Unit of the U.S. Attorney’s Office for enforcement. See Exhibit B.

   4. Defendant is requesting that the remaining funds be released back to Angela Dougan,

       Carmichael, California.

   5. Angela Dougan consents to such release. See Exhibit C.



                                                     Respectfully submitted,


                                                     /s/Daphne Pattison Silverman
                                                     Daphne Pattison Silverman
                                                     Silverman Law Group
                                                     501 N. IH-35
                                                     Austin, TX 78702
                                                     512-485-3003
                                                     Fax: 512-597-1658
                                                     daphnesilverman@gmail.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent to the all parties of record via ECF

delivery on April 22, 2019.

                                                     /s/Daphne Pattison Silverman


                              CERTIFICATE OF CONFERENCE
       I hereby certify that I conferred with United States Assistant Attorney Greg Gloff

regarding the above issue, who advised that he was unopposed.

                                                     /s/Daphne Pattison Silverman




                                                2
